            Case 1:21-cv-00512-GHW Document 7 Filed 01/22/21 Page 1 of 1
                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #: _________________
 ----------------------------------------------------------------------- X     DATE FILED: 1/22/21
                                                                         :
 MILTON WILLIAMS, on behalf of himself and all other                     :
 persons similarly situated,                                             :
                                                                         :     1:21-cv-00512-GHW
                                                 Plaintiff,              :
                                                                         :   MEDIATION REFERRAL
                              -against-                                  :         ORDER
                                                                         :
 WHITE FLOWER FARM, INC.,                                                :
                                                                         :
                                                 Defendant.              :
                                                                         :
 ---------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         It is hereby ORDERED that this case is referred for mediation to the Court-annexed

Mediation Program. The parties are hereby notified that Local Rule 83.9 shall govern the mediation

and are directed to participate in the mediation in good faith. The mediation should take place at

least two weeks prior to the Initial Pretrial Conference, which is currently scheduled for April 27,

2021 at 4:30 p.m by separate Order to be entered today. The mediation will have no effect upon

any scheduling Order issued by this Court without leave of this Court.

         SO ORDERED.

 Dated: January 21, 2021                                      _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
